Citation Nr: 1633230	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an earlier effective date for an award of a total disability rating due to individual unemployability (TDIU), based on clear and unmistakable error (CUE) in the January 15, 1999 decision.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2007, the Veteran withdrew a claim for an earlier effective date for TDIU; that matter is no longer in appellate status.

In a January 1999 decision, the RO denied entitlement to TDIU. In June 2003,  TDIU was granted by the RO, effective January 28, 2003 - the date of receipt of the Veteran's most recent claim for TDIU benefits. The Veteran alleges CUE in the January 1999 decision. See January 2011 claim. The issue on appeal has been characterized above accordingly.

In June 2015, the Board remanded this matter for additional development, including requesting outstanding vocational rehabilitation records from 1998, and issuance of a supplemental statement of the case. The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In August 2015, the matter was readjudicated by the RO, and a supplemental statement of the case was issued. In December 2015, VA received additional evidence from the Veteran, and a new supplemental statement of the case was not issued pursuant to 38 C.F.R. § 19.31(2015). However, issuance of a supplemental statement of the case is not necessary since the additional evidence submitted is duplicative or evidence previously before VA, or is otherwise not pertinent to the matter on appeal. Specifically, the evidence includes copies of prior VA adjudications, VA examination and treatment records previously associated with the claims file, and additional treatment records that had been provided to VA by the Social Security Administration (SSA) in 1999. Additionally, to the extent that some of the submitted evidence was generated after the January 1999 decision that is the subject of the Veteran's CUE claim, or prior to the grants of service connection for hearing loss (effective June 26, 1996) and posttraumatic stress disorder (PTSD) (effective January 14, 1997), such evidence is immaterial to the current appeal.


FINDING OF FACT

The RO's January 1999 decision denying entitlement to TDIU was not factually flawed or undebatably erroneous, and involved no obvious or undebatable legal error.


CONCLUSION OF LAW

The January 1999 RO decision was not clearly and unmistakably erroneous in denying entitlement to TDIU. 38 U.S.C.A. § 5109A(b) (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). However, the duties to notify and assist do not generally apply in petitions for revision due to CUE in a prior RO rating decision. See Parker v. Principi, 15 Vet. App. 407   (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). Thus, the Board may fairly adjudicate the Veteran's CUE petition on the merits at this time.


Clear and Unmistakable Error

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, however, the prior decision will be reversed or amended. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2015). "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUE may only be present in a prior determination when: 

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; 

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and,

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Put another way, CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). In order to prevail on such a claim, the claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated, Eddy v. Brown, 9 Vet. App. 52 (1996), and a simple disagreement with how the RO evaluated the facts is not sufficient to show CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Rather, to prove the existence of clear and unmistakable error under 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred; that is, an error that would manifestly change the outcome of a prior decision. Yates v. West, 213 F.3d 1372, 1374   (Fed. Cir. 2000). To that end, however, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application in this matter, Yates, 213 F.3d 1372, and it is the Veteran's burden to show that there was CUE in the RO decision at hand. King v. Shinseki, 26 Vet. App. 433, 439 (2014).

At the time of the January 1999 RO decision denying TDIU, service connection had been established for bilateral hearing loss (evaluated as 10 percent disabling), and PTSD (evaluated as 70 percent disabling). The text of the regulation describing the criteria for establishment of TDIU, 38 C.F.R. § 4.16, which was in effect at that time is substantively identical to the current regulatory language. Specifically, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Because PTSD was rated as 70 percent disabling, the rating threshold was met, and consideration of 38 C.F.R. §4.16(b) (i.e., entitlement to TDIU on an extraschedular basis) was not implicated.

In determining employability, marginal employment is not considered substantially gainful employment, and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

In November 2011, the Veteran argued through counsel that "the rating decision of January 15, 1999, did not grant every benefit that could have been supported in law," and that VA failed to consider vocational rehabilitation records "which established that the veteran was unable to work due to his service connected disabilities." It was asserted that CUE also arose because VA misapplied 38 C.F.R. § 4.16(a), which requires that where the schedular rating requirements are met (as they were in this case), "the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded," when considering if, "in the judgment of the rating agency such service-connected disabilities render the veteran unemployable."

In January 1999, the Veteran was in recepit of SSA benefits, and this fact has been raised multiple times. The Board is not bound by determinations made by SSA, to include determinations regarding employability. Nonetheless, it is important to note that the October 1998 SSA decision granting benefits, recognized that the Veteran had several "severe impairments, namely, post-traumatic stress disorder, a major depressive disorder, traumatic brain injury, a seizure disorder, chronic obstructive pulmonary disease, and hypertension." That VA considered only the Veteran's service-connected disabilities in denying TDIU in 1999, was not an incorrect application of the regulatory provisions of 38 C.F.R. § 4.16(a) as suggested by the Veteran. Rather, as clarified by the Court, the central inquiry in considering entitlement to TDIU, is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that no controlling law or regulation was incorrectly applied in the January 1999 RO decision. The remainder of the assertions made on the Veteran's behalf, revolve solely around that weighing of evidence, and whether the RO appropriately considered evidence of unemployability as a result of PTSD. For example, attention was drawn repeatedly to a June 1998 counseling report which stated that "service connected disabilities directly contribute to [the V]eteran's unemployment" and that "it is unlikely [the Veteran] will be able to tolerate employment." Additionally, the Veteran points to the November 1998 VA examination report that indicated the Veteran's Global Assessment of Functioning (GAF) score was 50 to 55, and that "[d]uring exacerbations of his PTSD employment would be more difficult and the [V]eteran would have difficulty maintaining part-time employment as well." However, the Veteran has repeatedly failed to observe that the examiner also stated that "PTSD and depression would affect his employability to some extent, however, the patient would be able to possibly maintain part-time employment if he had no physical limitations" (emphasis added). The "physical limitations," refer entirely to nonservice-connected disorders, which were thus properly not considered by the RO in evaluating the Veteran's employability.

In December 2015, the Veteran argued that the "January 1999 rating decision conclu[sion] that [the Veteran] was considered unemployable due to non-service connected factors . . . was made without the benefit of affirmative competent evidence." In essence, his is suggesting that the RO incorrectly weighed the evidence in coming to the conclusion - based on the record as it was known at that time - that service-connected disabilities alone did not cause the Veteran to be unable to pursue and maintain gainful employment. The assertion that that the RO made an unsubstantiated medical conclusion, is functionally a disagreement with the way the RO weighed the evidence and decided the claim. A mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE, 38 C.F.R. § 20.1403(d), and it is clear that the RO adequately considered all pertinent evidence regarding the effects of service-connected PTSD and hearing loss on the Veteran's employability.

A claim that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See Crippen v. Brown, 9 Vet. App. 412 (1996). Thus, to the extent that the Veteran contends that the evidence of record in January 1999 warranted granting TDIU in spite of the conclusion reached by the RO, this represents simply a disagreement with the RO's evaluation of the facts before it.

For clarity, the fact that TDIU was subsequently granted is not dispositive of CUE in the RO decision at issue, as any determination concerning CUE must be based on the record and the law that existed at the time of the prior decision, and it is remains within the purview of later adjudicators to evaluate the evidence and reach a different judgment. See Russell, supra; see also Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993) (holding that subsequently developed evidence is not applicable to a claim of clear and unmistakable error).

Accordingly, the Board finds that entitlement to TDIU was not clearly and unmistakably denied in an RO decision of January 15, 1999.
 

ORDER

There appeal is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


